Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hu (Hu, Laser processing to create in-situ Al-SiCp surface metal matrix composites, Journal of Materials Science, 30 (1995), pg. 891-897) in view of Gauthier (US 20080085368) and Chen (Fabrication and Oxidation behavior of Al4SiC4 powders, Journal of the American Ceramic Society, 2017, 100, pg. 3145-3154).  Hu teaches a process for formation of a metal-matrix composite coating on a surface of a substrate (abstract), the method comprising: pre-placing filler materials over a substrate, wherein said filler materials comprises silicon carbide powder; melting a first portion of said surface of said substrate with a high-energy power source to form a melt pool in a melt zone (2.2, 3.1, Figure 2);  subjecting the melt zone and filler materials to the high-energy power source to allow for an in-situ reaction and formation of a solid deposit on said first portion of said surface of said substrate (3.4); and moving the specimen under the power source to produce tracks (i.e. repeating steps on multiple adjacent portions to provide a continuous layer, 2.2).  Gauthier teaches a laser cladding process wherein the substrate is pre-heated to form a melt pool before feeding the filler materials to the metal zone.  Gauthier teaches the pre-heating leads to development of a better bond with the coated material ([0052-0054]).  Gauthier teaches the laser can be delivered both before and after the powder coating ([0084]).  While combinations of aluminum, silicon, and graphite particles as precursors are generally known for thermal reaction processes in forming Al4SiC4 particles in the art (Chen abstract), the prior art does not teach or suggest a laser cladding process with filler materials having a composition ratio as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712